     Case 3:20-cv-00385-H-KSC Document 34 Filed 01/13/21 PageID.401 Page 1 of 2



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   JAMES PETER INGEGNO and JERRY                     Case No.: 20cv385-H(KSC)
     HAMMOND,
12
                                 Plaintiff,            ORDER GRANTING IN PART AND
13                                                     DENYING IN PART JOINT
     v.                                                MOTION TO CONTINUE
14
                                                       DEADLINES [Doc. No. 33.]
     THE PRUCO LIFE INSURANCE
15
     COMPANY,
16                               Defendants.
17
18
19         Before the Court is the parties’ Joint Motion to Continue Deadlines. [Doc. No.
20   33.] In this Joint Motion, the parties seek a continuance of all dates and deadlines in the
21   Scheduling Order filed on November 3, 2020 [Doc. No. 31] for 60 days. There are
22   several reasons for the request. First, the offices of plaintiffs’ counsel were closed for the
23   holidays. Second, plaintiffs reside in Mexico and Arizona. Third, plaintiffs’ ability to
24   complete an investigation in Mexico to check the veracity of defendant’s investigative
25   report has been impacted by COVID-19. Fourth, plaintiffs object to conducting
26   depositions remotely via Zoom. Fifth, plaintiffs’ counsel will be out of the office the
27   week of January 16, 2021 to move his mother to assisted living. [Doc. No. 33, at pp. 3-4.]
28   ///

                                                   1
                                                                                      20cv385-H(KSC)
     Case 3:20-cv-00385-H-KSC Document 34 Filed 01/13/21 PageID.402 Page 2 of 2



1          Based on the information provided in the parties’ Joint Motion, the Court finds
2    there is good cause for a 30-day extension of the fact discovery deadline from March 5,
3    2021 to April 5, 2021. However, the parties have not established good cause for a 60-day
4    extension as to all other dates and deadlines in the current Scheduling Order.
5          Because of the COVID-19 public health emergency, depositions via Zoom and
6    other remote means have become a necessary and regular occurrence in legal
7    proceedings. See e.g., Swenson v. GEICO Cas. Co., 336 F.R.D. 206 D. Nev. 2020)
8    (acknowledging that “courts within the Ninth Circuit routinely highlight remote
9    depositions as an effective and appropriate means to keep cases moving forward
10   notwithstanding pandemic-related restrictions”); Grano v. Sodexo Management, Inc., 335
11   F.R.D. 411 (S.D. Cal. 2020) (stating that “attorneys all over the country are having to
12   adjust to conducting depositions via videoconference”). Accordingly, the parties are
13   ordered to meet and confer to develop appropriate protocols for depositions in this case to
14   be conducted remotely and to submit a proposed order to the Court no later than
15   January 25, 2020. See, e.g., Al Otro Lado v. Wolf, Case No. 17-cv-02366-BAS-KSC
16   (S.D. Cal. May 7, 2020) (Stipulated Protective Order re Remote Deposition Protocols).
17         IT IS SO ORDERED.
18   Dated: January 13, 2021
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                                      20cv385-H(KSC)
